Citation Nr: 1701750	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the right upper extremity, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for radiculopathy of the left upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for an October 2016 hearing before a Veterans Law Judge in Washington D.C.  She failed to report, and there is no indication that she requested that her hearing be rescheduled.  The Board will proceed with adjudication of her claims. 

The Board notes that during the course of this appeal, a separate 10 percent rating for radiculopathy of the left upper extremity due to the cervical spine disability was awarded by a May 2016 rating decision, effective from July 2015.  This separate evaluation was awarded under the rating criteria for the Veteran's cervical spine disability and is considered part and parcel of that appeal.  In addition, the 10 percent rating that was awarded is not the highest that is available, and the Veteran has not expressed satisfaction.  Therefore, the Board will consider whether or not the Veteran is entitled to a rating in excess of 10 percent for the radiculopathy of the left upper extremity as part of the current appeal.  See 38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine; AB v. Brown, 6 Vet. App. 35 (1993).  

The Board further notes that it has assumed jurisdiction of the claim for entitlement to TDIU, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for a cervical spine disability currently evaluated as 20 percent disabling and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right upper extremity has been productive of no more than mild paralysis of the median nerve.  

2.  The Veteran's radiculopathy of the left upper extremity has been productive of no more than mild paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8515 (2016).

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8515 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in letters dated September 2006 and May 2007.  They were provided to the Veteran prior to the initial adjudication of her claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of service connected disabilities that address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have her private medical records.  As previously noted, she failed to report for her scheduled hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that her service connected radiculopathies of the upper extremities are productive of symptomatology that warrants evaluations in excess of the currently assigned 10 percent.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to a separate 10 percent rating for radiculopathy of the right upper extremity associated with the Veteran's cervical spine disability was initially granted in an April 2006 rating decision.  As previously noted, the separate 10 percent rating for radiculopathy of the left upper extremity due to the cervical spine disability was awarded by a May 2016 rating decision.  

The Veteran's radiculopathy of the right upper extremity and radiculopathy of the left upper extremity are each evaluated as 10 percent disabling under the rating code for paralysis of the median nerve.  

Complete paralysis of the median nerve is indicated by symptomatology such as the hand being inclined to the ulnar side, the index and middle fingers being more extended than normally, considerable atrophy of the muscles of the thenar eminence, having the thumb in the plane of the hand (ape  hand), pronation that is incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, inability to make a fist, having the index and middle fingers remain extended, inability to flex the distal phalanx of thumb, having defective opposition and abduction of the thumb, at right angles to palm; having weakened flexion of wrist, and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major side, and a 60 percent evaluation is assigned for complete paralysis of the minor side.  Severe incomplete paralysis is evaluated as 50 percent disabling for the major side and 40 percent disabling for the minor side.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major side and 20 percent disabling for the minor side.  Mild incomplete paralysis is evaluated as 10 percent disabling for each side.  38 C.F.R. § 4.124a, Code 8515.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The neurologic portion of the Veteran's April 2006 VA examination showed that reflexes, strength, and sensation were equal.  There was normal muscle tone and no atrophy.  The diagnosis included right radiculitis related to her cervical spine.  4/18/2006 VBMS, Medical Treatment Record - Government Facility, p. 1.  

In June 2006 the Veteran was seen for follow-up of neuropathy.  She had previously complained of numbness and tingling in the right hand.  On examination, there was muscle strength 5/5 in both upper extremities with no detectable sensory loss.  The diagnosis was peripheral neuropathy secondary to cervical disc disease.  2006/8/28 VBMS, Medical Treatment Record - Government Facility, p. 20.  

An August 2006 electromyograph (EMG) was negative for evidence of radiculopathy in the upper extremities.  1/30/2007 VBMS, Medical Treatment Record - Government Facility, pp. 1.  

The Veteran was afforded a VA examination of the peripheral nerves in December 2006.  She said that pain and numbness of the right arm was fairly constant.  She described it as a sense of pins and needles primarily in the three middle fingers of the right hand but without severe pain.  She reported difficulty gripping things with her right hand due to a lack of sensation.  The August 2006 study that showed no evidence of radiculopathy was noted.  On examination, the Veteran had normal monofilament sensation, normal vibratory sensation, and normal sensation to stimuli.  There was normal range of motion in the fingers and good grip strength.  The diagnosis was finger neuropathy, without evidence to support neuropathy on either examination or electrodiagnostic testing.  12/12/2006 VBMS, VA Examination, p. 1.  

A May 2007 VA treatment record states that the Veteran had decreased right hand grasp but otherwise the right upper extremity had 5/5 strength.  2/5/2007 VBMS, Medical Treatment Record - Government Facility, p. 10.  

At an April 2014 VA peripheral nerve examination, the claims file was reviewed.  The examiner stated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  She did have mild paresthesias and numbness of both upper extremities.  Muscle strength was 5/5 in all measurements bilaterally, and there was no atrophy.  Deep tendon reflexes were 2+, and sensation to light touch was normal bilaterally.  A December 2013 EMG of the upper extremities was noted to have been normal, although a January 2013 EMG had demonstrated bilateral ulnar neuropathy.  However, there was no electrical evidence of a cervical radiculopathy at that time, and the examiner indicated that the ulnar problems were likely due to the Veteran's full-time employment as a cab driver.  The examiner concluded that the median nerve was normal bilaterally, as were all other nerves of the upper extremities.  4/18/2014 Virtual VA, Capri, p. 13.  

The December 2, 2014 VA consult noted that the neurologic examination was 5/5 bilaterally in the upper extremities.  Sensation was diminished in the hands.  Electrodiagnostic testing showed normal median and ulnar nerves bilaterally with no evidence of cervical radiculopathy, but the examiner further noted that the Veteran's symptoms and MRI findings were compatible with this diagnosis.  However, the examiner's final assessment did not include such a diagnosis.  9/10/2015 VBMS, Capri, pp. 30-33.

The VA examiner who conducted the July 22, 2015 examination of the cervical spine also conducted a neurologic examination.  The Veteran's claims file was reviewed by the examiner.  The Veteran reported constant numbness of her hands.  On examination, muscle strength was 5/5 except for finger abduction, which was 4/5.  Reflexes were 2+.  The sensory examination was normal for the upper extremities except for the hand and fingers, where it was decreased.  The Veteran reportedly had radicular pain, which was described as constant mild pain of the upper extremities.  There were no paresthesias, but she had mild numbness of both extremities.  The examiner indicated that there was mild radiculopathy of each upper extremity.  Her diagnoses included cervical degenerative disc disease and degenerative joint disease status post-surgery; right upper extremity radiculopathy, and left upper extremity radiculopathy.  The dates of diagnosis of the radiculopathy were 2005 for the right upper extremity and 2015 for the left upper extremity.  8/13/2015 VBMS, C&P Exam, p. 1.  

The Veteran was afforded a VA examination of the peripheral nerves in August 2015.  She described a history of tingling and numbness in her hands since her cervical spine surgeries.  EMG's had been done and were negative, but the July 2015 examination noted that the Veteran has radiculopathy of each arm.  Currently, the Veteran reported severe neck pain, as well as moderate paresthesias and numbness.  There was no muscle atrophy, and muscle strength was 5/5 bilaterally except for pinch of each hand, which was 4/5.  Reflexes were 2+ and sensation was decreased in the hands.  The examiner found that the median nerve was normal bilaterally, and the normal results of the December 2014 EMG were cited.  The examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  However, she did have a right and left cervical radiculopathy condition related to her service connected neck condition.  The examiner opined that the former paralysis of the right median nerve was a misdiagnosis, and the more accurate diagnosis would be degenerative disc disease and degenerative joint disease with right and left upper extremity radiculopathies.  9/1/2015 VBMS, C&P Exam, p. 1.  

The Board concludes that entitlement to an increased rating is not demonstrated for the Veteran's radiculopathy of the upper extremities.  The Veteran's symptoms have consistently been described as paresthesias and numbness.  Her EMG studies have been negative, and the only other positive finding has been a slight reduction in strength to 4/5 in some of her fingers.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The July 2015 VA examiner characterized the radiculopathy of each extremity as mild.  The Board is inclined to agree, and entitlement to an increased rating is not warranted for either upper extremity.  

In reaching this decision, the Board has considered whether the rating code for the median nerve is the proper code for the evaluation of the Veteran's disability.  The Board notes that the rating code for the radial nerve provides for a 20 percent evaluation for mild incomplete paralysis of both the major and minor extremity.  See 38 C.F.R. § 4.124a, Code 8514 (2016).  However, the medical evidence fails to demonstrate that the Veteran has any disability of the radial nerve, and this nerve was found to be normal bilaterally on every EMG and examination.  Therefore, there is no basis on which to evaluate the Veteran's radiculopathies under these rating criteria. 

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for the Veteran's radiculopathy of the upper extremities.  The scheduler criteria adequately describe the Veteran's symptoms for these disabilities, and no symptoms have been attributed to them that are not found in these criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an increased rating for radiculopathy of the right upper extremity, currently evaluated as 10 percent disabling is denied. 

Entitlement to an increased rating for radiculopathy of the left upper extremity, currently evaluated as 10 percent disabling is denied.




REMAND

The Veteran contends that her service connected cervical spine disability has increased in severity to such an extent that a rating of more than the current 20 percent is warranted.  

In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the United States Court of Appeals for Veterans Claims (Court) recently interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  The two most recent VA examinations of the Veteran's cervical spine disability, which were conducted in April 2014 and July 2015, do not include all of this information.  Among other deficiencies, the examination does not record the passive range of motion, and does indicate whether or not range of motion was recorded during weight-bearing.  These factors are not found elsewhere in the evidence.  Therefore, the Veteran must be scheduled for a new VA examination of her cervical spine disability.

With respect to the claim for TDIU, the Board notes that the findings of the new cervical spine examination may have a bearing on the outcome of the claim for TDIU.  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU will be deferred until the claim for entitlement to an increased rating for the cervical spine disability can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of the cervical spine for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  Finally, the examiner should state whether it is as likely as not that the Veteran's cervical spine disability prevents her from obtaining or maintaining gainful employment.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


